Citation Nr: 1718118	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  03-22 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder condition.

2.  Entitlement to an initial rating higher than 10 percent for right knee degenerative arthritis.

3.  Entitlement to an initial rating higher than 10 percent for left knee degenerative arthritis and internal derangement.

4.  Entitlement to a separate rating for left knee instability prior to January 4, 2016, and a rating higher than 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from October 1978 to October 1981, with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA).  

In May 2002, the Regional Office (RO) in New Orleans, Louisiana, denied service connection for a bilateral shoulder disorder.  This claim has a lengthy procedural history.  It was remanded by the Board in September 2007 and later denied in December 2009.  The Veteran appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the issue back to the Board in July 2010.  The Board again denied the claim in January 2011, and the Veteran again appealed to the Court.  Another JMR in November 2011 remanded the claim back to the Board, which remanded it for additional development in November 2012.  The Board then denied the claim in December 2013, but vacated that denial in January 2015 and remanded the claim again in November 2015 for development.  It now returns for further review.

In a July 2013 rating decision, the RO in Nashville, Tennessee granted service connection for left and right knee degenerative arthritis, assigning a 10 percent rating for each knee effective from July 16, 2001.  In a January 2016 rating decision, the RO granted a separate 10 percent rating for left knee instability effective from January 4, 2016.



FINDINGS OF FACT

1.  A bilateral shoulder condition is not etiologically related to service.

2.  Right knee degenerative arthritis was not manifested by flexion limited to 45 degrees, extension limited to 15 degrees, or any instability or recurrent subluxation or dislocation.

3.  Left knee degenerative arthritis and internal derangement was not manifested by flexion limited to 45 degrees, extension limited to 15 degrees.

4.  From August 24, 2009, mild instability was present in the left knee.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder condition have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for an initial rating higher than 10 percent for right knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2016).

3.  The criteria for an initial rating higher than 10 percent for left knee degenerative arthritis and internal derangement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2016).

4.  From August 24, 2009, the criteria for a separate 10 percent rating for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

With respect to element (1), a current disability, a November 2001 VA examination diagnosed bilateral shoulder strain.  More recently, a February 2013 VA examination diagnosed bilateral degenerative arthritis.  Therefore, a current disability has been established.

With respect to element (2), an in-service incurrence, the Veteran reported during his November 2001 VA examination that, while in service, he had fallen several times on his ship and hit his shoulders against the bulkheads.  During his February 2013 VA examination, he stated that he did not seek medical attention for these incidents.  In a January 2005 statement, he also reported that he was involved in a motorcycle accident while traveling for his reserve service in 1982 or 1983.

Service treatment records are negative for any complaints, treatment, or diagnoses of a shoulder condition.  His October 1978 enlistment examination was within normal limits.  A May 1983 annual examination, conducted after the Veteran's period of active service, was also normal, and he denied a history of painful or "trick" shoulders on the accompanying medical history report.  Attempts to obtain records pertaining to the Veteran's motorcycle accident were unsuccessful.  See April 2015 Request for Information.  Nevertheless, the Board afford the Veteran's statements some probative weight regarding the incurrence of a shoulder injury in service.  

With respect to element (3), a link between the current condition and service, the February 2013 VA examiner stated that there was no good documentation that the Veteran's episodes of hitting his shoulders against bulkheads in service resulted in any injuries requiring medical attention.  He added that this type of trauma was not severe, prolonged, or repetitive enough to cause his current shoulder condition.

In a January 2016 opinion, the VA examiner further clarified that the Veteran's current x-ray and physical examination findings were out of proportion to his described shoulder contusion injuries during service.  His x-rays indicated a type of shoulder arthritis most compatible with age and repetitive use, and not traumatic injury.  Records from his chiropractor indicated that he has diffuse osteoarthritis of multiple joints involving the neck, hips, knees and low back, in addition to the shoulders.  The examiner stated that this indicated that the Veteran had a diffuse osteoarthritis condition that was not related to military trauma, and his shoulder condition was part of that diffuse osteoarthritis.  He concluded by noting that the Veteran's lifelong occupation as a mechanic required him to perform heavy lifting, twisting, and turning daily for hours over many years, and this was is a significant contributing cause of his diffuse osteoarthritis.  The accepted literature did not indicate that the type and severity of shoulder injuries he describes could result in the type of shoulder condition he now had.

Although the examiner did not specifically address the Veteran's report of a motorcycle accident during reserve service, he clearly stated that the Veteran's current bilateral shoulder condition was part of a diffuse osteoarthritis condition, and not consistent with trauma.  Therefore, the Board can infer that the Veteran's current condition is not related to the reported motorcycle accident.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) (the evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder).

There is no competent medical evidence to refute these conclusions, or to otherwise link the Veteran's bilateral shoulder condition to service.  The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his bilateral shoulder arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, element (3) of service connection has not been met.

Notably, arthritis is listed as a chronic condition under 38 C.F.R. § 3.309.  Service connection based on a theory of continuity of symptomatology is applicable for those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In his initial claim, and during the February 2013 VA examination, the Veteran reported 1979 as the onset date of his bilateral shoulder condition.  He also submitted two March 2014 lay statements from acquaintances who both reported that the Veteran did not have any shoulder problems prior to service, but that he did after leaving the military.  Both statements mentioned the Veteran's history of falls in service.

However, as discussed above, a May 1983 service examination shows the Veteran denied a history of any shoulder problems.  He separately confirmed a history of painful joints, "trick" or locked knee, and leg cramps.  This is consistent with his service treatment records, which document reports of left calf muscle pain in November 1978, trauma to the finger in March 1979, bilateral knee pain in March 1980, and a right thumb laceration in August 1980.  Therefore, it appears that the Veteran was reporting a variety of musculoskeletal conditions in service and during his 1983 examination, but did not report a shoulder problem.  This strongly suggests that a shoulder condition was not present at that time.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The Board finds these service records to be more probative in assessing whether the Veteran was experiencing shoulder symptoms during or shortly after his period of active service than his recent statements or those of other lay witnesses.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report regarding the cause of a fall than subsequent lay statements asserting different etiology).

Moreover, bilateral shoulder arthritis was diagnosed only in February 2013.  The November 2001 VA examination included normal x-ray findings, and only a diagnosis of shoulder strain was rendered.  Therefore, the objective medical evidence shows that arthritis was not present for about twenty years after the Veteran's discharge, and service connection for arthritis based on continuity of symptomatology of arthritis would not be appropriate.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) (a veteran is not necessarily competent to establish a link between the continuous symptomatology and a current underlying condition); vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001).

For these reasons, service connection for a bilateral shoulder disability is not warranted.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must also assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran is currently assigned a 10 percent rating for degenerative arthritis in each of his knees under Diagnostic Code (DC) 5003-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

He also has a separate 10 percent rating under DC 5257 for left knee instability in effect from January 4, 2016.

DC 5003 addresses degenerative arthritis, and provides that arthritis of a major joint is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45.  Where the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

DC 5260 provides a non-compensable rating if flexion is limited to 60 degrees, and a 10 percent rating where flexion is limited to 45 degrees.

DC 5261 provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, and a 20 percent rating if limited to 15 degrees.

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

DC 5257 addresses lateral instability or recurrent subluxation.  Under this code, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or instability.  A maximum 30 percent rating is warranted for severe subluxation or instability.

Descriptive terms such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

A.  Right Knee Arthritis

Based on the evidence, an initial rating higher than 10 percent is not warranted for the Veteran's right knee degenerative arthritis.  As noted above, a compensable rating is assigned when flexion is limited to 45 degrees.  During a November 2001 VA examination, the Veteran demonstrated 116 degrees of flexion.  During a July 2009 VA examination, he demonstrated active flexion of 100 degrees and passive flexion of 125 degrees.  In February 2013, he had 105 degrees of flexion with the onset of pain at 95 degrees.  In January 2016, a VA examiner noted flexion of 115 degrees, reduced to 110 degrees with repetitive testing, and reduced to 90 degrees with flare-ups.  These findings show that, even when considering pain and reduced function during flare-ups, the Veteran's flexion was much greater than the 45 degree limitation consistent with the 10 percent rating.

Similarly, extension is limited to 10 degrees warrants a 10 percent rating and extension limited to 15 degrees warrants a 20 percent rating.  The Veteran had full extension during his November 2001 and July 2009 VA examinations.  During the February 2013 VA examination, extension was full on initial testing and reduced to 10 degrees with repetitive movement.  In January 2016, extension was full on initial testing, reduced to 10 degrees with repetitive use over time, and reduced to 12 degrees with flare-ups.  The 10 percent rating currently assigned under DC 5261 already contemplates extension limited to 10 degrees.  To the extent that extension was 12 degrees during the most recent examination, this more closely approximates a limitation of 10 degrees rather than 15 degrees, and so a higher 20 percent rating is not warranted.  38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating will be assigned).

The Board has also considered whether a separate rating under DC 5257 is warranted for any instability due to recurrent subluxation or dislocation.  During his November 2001 VA examination, the Veteran did report instability and giving way of both knees.  However, stability testing of the right knee was normal.  His additional examinations in July 2009, February 2013, and January 2016 also documented normal stability.  The two most recent examinations also noted that there was no history of recurrent subluxation or dislocation.  Finally, as discussed below, VA outpatient records show the Veteran reporting instability in his left knee on multiple occasions, but there are no such reports for the right knee.  This strongly suggests that he was not experiencing any instability in the right knee, and therefore a separate rating under DC 5257 is not warranted.

As there is no evidence of any ankylosis, cartilage abnormality, impairment of the tibia and fibula, or genu recurvatum, DCs 5256, 5258, 5259, 5262, and 5263 are not applicable to this case.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with respect to the right knee.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

B.  Left Knee Degenerative Arthritis

Based on the evidence, an initial rating higher than 10 percent is not warranted for the Veteran's left knee degenerative arthritis.  As noted above, a compensable rating is assigned when flexion is limited to 45 degrees.  During a November 2001 VA examination, the Veteran demonstrated 120 degrees of flexion, albeit with the presence of pain and crepitus.  During a July 2009 VA examination, he demonstrated active and passive flexion of 100 degrees.  This was reduced to 88 degrees with repetitive testing.  VA records dated September 2012 recorded 100 degrees of flexion.  During the February 2013 VA examination, he had 115 degrees of flexion with the onset of pain at 110 degrees.  In January 2016, a VA examiner noted flexion of 120 degrees, reduced to 115 degrees with repetitive testing, and reduced to 90 degrees with flare-ups.  These findings show that, even when considering pain and reduced function during flare-ups, the Veteran's flexion was much greater than the 45 degree limitation consistent with the 10 percent rating.

Similarly, extension is limited to 10 degrees warrants a 10 percent rating and extension limited to 15 degrees warrants a 20 percent rating.  The Veteran had full extension during his November 2001 and July 2009 VA examinations.  VA records from September 2012 also document full extension.  During the February 2013 VA examination, extension was full on initial testing and reduced to 10 degrees with repetitive movement.  In January 2016, extension was full on initial testing, reduced to 5 degrees with repetitive testing, and reduced to 11 degrees with flare-ups.  The 10 percent rating currently assigned under DC 5261 already contemplates extension limited to 10 degrees.  To the extent that extension was 11 degrees during the most recent examination, this more closely approximates a limitation of 10 degrees rather than 15 degrees, and so a higher 20 percent rating is not warranted.

As there is no evidence of any ankylosis, cartilage abnormality, or genu recurvatum, DCs 5256, 5258, 5259, and 5263 are not applicable to this case.

C.  Left Knee Instability

As noted above, the Veteran was granted a separate 10 percent rating for left knee instability effective from January 4, 2016.  The Board has concluded that this rating should be effective from August 24, 2009.

VA examinations from November 2001 and July 2009 were negative for any findings of instability.  However, VA treatment records from August 24, 2009, show the Veteran reported that his left knee "goes out."  He reported slipping and falling the prior month due to his left knee buckling.  In September 2012, his treating physician noted that he had "a little" valgus laxity in the knee.  In November 2012, he reported that his left knee gave out when he walked with a cane.  He was prescribed an unloader brace.

In light of the subsequently noted objective findings of instability, the Board finds the Veteran's August 24, 2009 report of his left knee giving way to be credible, the Board finds that the 10 percent rating under DC 5257 for left knee instability should be effective from that date.  This is the earliest that it can be factually ascertained that he met the criteria for a 10 percent rating, particularly given the normal findings of stability from the July 2009 VA examination.

A rating higher than 10 percent is not warranted, however.  The September 2012 physician noted "a little" laxity, and the January 2016 VA examiner noted instability of 1+, or a mild degree.  These are consistent with the 10 percent rating under DC 5257, which contemplates "mild" instability.  Moderate instability has not been demonstrated.

The Veteran's VA treatment records show that he was involved in a motor vehicle accident in April 2012 which resulted in a nonunion fibula fracture of the left leg.  DC 5262 addresses impairment of the tibia and fibula.  However, it is clear that this fibula injury from April 2012 is separate from his service-connected left knee conditions, and therefore consideration of DC 5262 is not appropriate.  The Veteran's symptoms of limited range of motion and instability are already being compensated under the currently assigned ratings under DC 5003-5261 and 5257.  See 38 C.F.R. § 4.14 (both the use of manifestations not resulting from service-connected injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, are to be avoided).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with respect to the left knee.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information for his bilateral shoulder claim in an August 2001 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to his knee claims, the Veteran is challenging the initial evaluations assigned following grants of service connection.  In cases where service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been has been proven, thereby rendering the applicable notice requirements moot because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; provide opinions regarding the etiology of the Veteran's bilateral shoulder condition; and record the relevant findings for rating his bilateral knee conditions.  In particular, a January 2016 VA opinion clarified that the "1979" onset date of the shoulder condition listed in the February 2013 examination report was the Veteran's reported onset date, not the examiner's assessment of the onset date.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


ORDER

Service connection for a bilateral shoulder disorder is denied.

An initial rating higher than 10 percent for right knee degenerative arthritis is denied.

An initial rating higher than 10 percent for left knee degenerative arthritis and internal derangement is denied.

A separate 10 percent rating for left knee instability is granted from August 24, 2009.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


